Name: 2005/473/EC: Council Decision of 30 May 2005 appointing an Austrian alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-06-16; 2005-06-29

 29.6.2005 EN Official Journal of the European Union L 167/16 COUNCIL DECISION of 30 May 2005 appointing an Austrian alternate member to the Committee of the Regions (2005/473/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Austrian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period 26 January 2002 to 25 January 2006 (1). (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Edmund FREIBAUER, notified to the Council on 8 February 2005, HAS DECIDED AS FOLLOWS: Article 1 Ms Johanna MIKL-LEITNER, LandesrÃ ¤tin, member of the government of the Federate State of Lower Austria, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Edmund FREIBAUER for the remainder of his term of office, which runs until 25 January 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the date of its adoption. Done at Brussels, 30 May 2005. For the Council The President F. BODEN (1) OJ L 24, 26.1.2002, p. 38.